Cahter, J.:
' I. The court very properly gave the instruction requested by the plaintiff, and refused the second instruction requested by the defendants. Plaintiff purchased these lands from the United States in 1854 or 1855, and received a certificate of purchase and full payment, but no patent was issued upon his entry until 1891. During the period intervening between the entry and the issue of the patent, the plaintiff was the beneficial or equitable owner of the lands, and the United States was the holder of the legal title. Upon the theory that the entryman in such cases is the real owner of the property from the time that he has com*470plied with all conditions entitling him to a patent, some of the State courts hold that adverse possession will begin to run against the entryman from the time he becomes entitled to a patent, and not from the date of the patent. An illustration of this view will be found in Dolen vs. Black, 48 Neb. 688, 67 N. W. Rep. 760. On the other hand, the Supreme Court of the United States has held, in a case very similar to the one at bar, that time does not run against the government; that no statute of limitation affects the rights of the government unless there is an express provision to that effect; that so long as the legal title is in the United States, limitation by adverse possession can not commence to run, and, thex’efore, in all actions of ejectmeixt in tlxe United States Courts, advei’se possession under State statutes will be computed from the date of tlxe x>ateixt, and not from the date of the entry. Redfield vs. Parks, 132 U. S. 239, 10 Sup. Ct. Rep. 83. It is unnecessary for us to express an opinion as to the merits of these conflicting views, because in the statute giving a lixnitation by adverse possession, under which it is claimed by plaintiffs in error that the instruction given was bad, and the one refused good (chap. 1869, approved Feby. 27, 1872), there is an express declaration that the cause of action commences to run in such cases from the date of the patent, by section 3, reading as follows: “No caxxse of action or defense to an action founded upon the title to real property, or to rents, or to service out of the same, shall be effectual unless it appear that the person prosecuting the action or making the defense; or under whose title the action is prosecuted or the defense is made, or the ancestor, predecessor or grantor of such person was seized or possessed of the premises in ques-*471lion within seven years before the accruing- of the right of action or defense in respect to which such action is prosecuted or defense made, or unless it appear that the title to such premises was derived from the United States or the State of Florida within seven years before the commencement of such action, and the cause of action shall not commence to run until the date of the patent issued by the State or the United States.” The Circuit Court was carrying out the plain language and meaning of this section in its rulings upon the instructions complained of, and consequently committed no error.
II. The refusal of the fifth instruction requested by defendants, and the denial of their motion for a new trial, will be considered together. These rulings involve the questions, (A) whether, in ejectment, the defendant can avail himself of an equitable estoppel to defeat plaintiff’s right of recovery upon a legal title; (B) whether an estoppel of this character can avail under a plea of not guilty; and (C) whether the ■evidence in this case was such as to require the court to give the fifth instruction requested by defendants, and to grant a new trial upon the ground that the verdict was contrary to the law and the evidence.
(A) In several of the States where common law and equity remedies are separate and distinct, equitable estoppels can not avail a defendant in ejectment, unless, perhaps, by equitable plea, where such pleas are allowed. Sedgwick & Wait on Trial of Title to Land, sec. 849; Newell on Ejectment, p. 675, sec. 47. In others, such estoppels are available in ejectment, as well as in other common law actions. Sedgwick & Wait on Trial of Title to Land, sec. 849; Newell on Ejectment, p. 675, sec. 48; Bigelow on Estoppel, page *472682, et seq. This court has frequently applied the-doctrine of estoppel in ejectment suits, and indirectly recognized such defenses as applicable to such actions, although, so far as we have been able to find, it has-never passed directly upon the question now under-consideration. Thus, in Coffee vs. Groover, 20 Fla. 64, we held that special pleas affecting the legal title- or in estoppel, should be stricken out, because the plea of not guilty was broad enough to cover them; in Levy vs. Cox, 22 Fla. 546, we reversed a judgment in ejectment because the jury failed to give plaintiff the benefit of an equitable estoppel shown in evidence; in Coogler vs. Rogers, 25 Fla. 853, 7 South. Rep. 391, we-reversed a judgment in ejectment because the jury had failed to give defendant the benefit of an equitable estoppel shown in evidence; and in Watrous vs. Morrison, 33 Fla. 261, 14 South. Rep. 805, the principles applicable to an equitable estoppel in evidence in that case were stated and applied. In the United States Courts, where common law and equity jurisdiction and remedies are still clearly and sharply defined, equitable estoppels are proper defenses in ejectment (Dickerson vs. Colgrove, 100 U. S. 578, and Kirk vs. Hamilton, 102 U. S. 68, followed by the Circuit Court of Appeals in Berry vs. Sewall, 13 C. C. A. 101); and we hold them so to be in this State.
(B) In Coffee vs. Groover, 20 Fla. 64, text page 78, we held that a special plea of res adjudícala (an estoppel by record) in ejectment should be stricken by the -court su,a sponte, or on motion or demurrer, holding that special pleas of matter affecting the legal title,, or in estoppel only, incumbered the record and tended to embarrassment, as all such matters were admissible under the plea of not guilty. We think the same *473rule applies to equitable estoppels, and that they are-admissible under the plea of not guilty. Tyler vs. Hall, 106 Mo. 313, 17 South. West. Rep. 319; Mayer vs. Ramsey, 46 Tex. 371.
(C) In Hollingsworth vs. Handcock, 7 Fla. 338, we held that a party who negligently and culpably stands, by and allows another to contract on the faith of an understanding of a fact which he can contradict he can not afterwards dispute that fact in an action against the person whom he had assisted in deceiving. Camp vs. Mozely, 2 Fla. 171, text 197. In Levy vs. Cox, 22 Fla. 546, we-held that when a party claiming land, for which he has not received a conveyance, voluntarily directs a deed to be made to another person, he is thereby estopped from asserting title thereto as against an innocent purchaser-thereof by regular conveyance from the sole heir of the person in whose name the deed was made. In Coogler vs. Rogers, 25 Fla. 853, 7 South. Rep. 391, we-held that an equitable estoppel would arise in all cases-where one, willfully, culpably or negligently, either by words or admissions, or by conduct, acts and acquiescence, separately or combined, caused another person to believe in the existence of a certain state of facts, by which such other person was induced to act, so as to change his own previous position injuriously. Equitable estoppel, so far as it relates to the trial of title-to land, is stated by Sedgwick & Wait on Trial of Title to Land, sec. 843, to be “a doctrine by which a party is prevented from setting up his legal title, because he has through his acts, words or silence, led another to take a position in which the assertion of the legal title would be contrary to equity and good conscience.” Terrell vs. Weymouth, 32 Fla. 255, 13 South. Rep. 429. In Dickerson vs. Colgrove, 100 U. *474S. 578, Mr. Justice Swayne says: “The vital principle is that he who by his language or conduct leads another to do what he would not otherwise have done shall not subject such person to loss or injury by disappointing the expectations upon which he acted.” In Wendell vs. Van Rensselaer, 1 Johns. Chy. 344, Chancellor Kent said: “If one man knowingly, though he does it passively by looking on, suffers another to .purchase and expend money on land, under an erroneous opinion of title, without making known his ■claim, he shall not afterward be permitted to exercise his legal right against such person.” And this principle, though often restated, has perhaps never been more clearly and succinctly given than in this language by Chancellor Kent; and it has been many times quoted and approved by judges and text writers. Neal vs. Gregory, 19 Fla. 357; Blodgett vs. McMurtry, 34 Neb. 782, 52 N. W. Rep. 706; Wahl vs. Pittsburg & Western Ry., 158 Pa. St. 257, 27 Atl. Rep. 965; Duke vs. Griffith, 9 Utah, 469, 35 Pac. Rep. 512; Mayer vs. Ramsey, 46 Texas, 371; 3 Kerr on Real Property, p. 2302; Bigelow on Estoppel, p. 547; 2 Rice on Evidence, p. 724; 6 Lawson’s Rights, Remedies and Practice, sec. 2701; 2 Pomeroy Eq. Jur. sec. 818; Tiedeman on Eq. Jur. sec. 115; Wood on Limitations, sec. 61.
Yiewed in the light of these principles, it is difficult ■to conceive of a stronger case of equitable estoppel than that furnished by the plaintiff’s own sworn admissions in this case. Selling the land and delivering possession thereof to Day in 1861, though under a mere bond for title, he for thirty years thereafter, •■stood by and saw those tracing title from Day, pur>chase, claim, possess and improve the property, under *475the belief, and some with positive assurances, that' plaintiff claimed no title to the property, and during all these years the plaintiff made no claim to the-property, though living as a neighbor to the occupiers thereof. True it is, that the patent, which invested plaintiff with the legal title to this land, did not issue until 1891, at which time plaintiff, for the first time-after selling to Day, asserted a claim to the land; but it is a clear proposition that while the naked legal title was in the United States until the patent issued, the beneficial ownership or equitable title to the land was in the plaintiff from the year 1854 or 1855, when-the government issued to him a certificate of purchase, showing full payment therefor. Witherspoon vs. Duncan, 4 Wall. 210; Cornelius vs. Kessel, 128 U. S. 456, 9 Sup. Ct. Rep. 122; Wisconsin Cent. R. Co. vs. Price County, 133 U. S. 496, 10 Sup. Ct. Rep. 341; Freeman on Executions, sec. 176; Tiedeman on Real Property, sec. 746; Mundee vs. Freeman, 23 Ida. 529, 3 South. Rep. 153. The patent being based solely and exclusively upon the original entry, without any new or other consideration, did not convey to plaintiff a new or independent title, disconnected with his former-equitable title, but rather converted that which was before imperfect and equitable merely, into a perfect legal title, enabling plaintiff to seek and maintain legal remedies where theretofore he was, in the absence-of statute, confined to equitable ones. Consequently the plaintiff being estopped from asserting his equitable title to the lands in controversy, we think theestoppel likewise extends to the legal title subsequently vesting in him by virtue of the patent.
The court erred in refusing the fifth instruction re*476•quested by defendants, and in overruling the motion for a new trial. The judgment is reversed and anew "trial granted.